DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 12, 19 are vague and indefinite because the phrase “includes cross-linked polymers between a first component and a second component that form an adhesive bond” is confusing and unclear.  Are the “polymers” in the “cross-linked polymers” are separate polymers which are individually crosslinked?  Or do the “first component” and the “second component” each comprise a polymer, wherein said polymers are crosslinked together.
 	Claims 2-11, 13-18, 20 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7-9, 11-13, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	FUKUNAGA ET AL (US 2020/0234029),
 	in view of KR 2017-0069819 (MUN-KR ‘819),
 	and in view of:
		• BERNARD ET AL (US 5,130,375),
			or
		• WO 2018/158857 (TAKANO-WO ‘857).
 	FUKUNAGA ET AL ‘029 discloses a screen protector system for glass display screens or mobile devices, wherein the screen protector system comprises:
• one or more functional coating layer(s) (e.g., anti-fingerprint coating; anti-microbial coating; etc.);

• a front-facing layer (82 in Figure 17) (e.g., polymethylmethacrylate (PMMA), polyethylene terephthalate (PET), etc.) with a typical thickness of 0.02-0.25 mm;

• an adhesive coupling layer (84 in Figure 17) (e.g., but not limited to, silicone adhesive) with a typical thickness of 0.001-0.25 mm (corresponding to the recited “glue layer”;

• a release liner (54 in Figure 17) which is typically removed to expose the adhesive coupling layer to allow for installation of the screen protector system to a display screen (corresponding to the recited “backer”).

(entire document, e.g., Figure 17-18, etc.; paragraph 0068-0073, etc.)  However, the reference does not specifically disclose the use of two adhesive layers or crosslinked polymers in an adhesive layer.
 	MUN-KR ‘819 discloses that it is well known in the art to use optically transparent multilayer adhesive films (corresponding to the recited “A-B glue layer”) comprising a silicone adhesive layer (120) (corresponding to the recited “silicone adhesive sub-layer”) in direct contact with a crosslinkable (meth)acrylic adhesive layer (110) (corresponding to the recited “optically clear adhesive sublayer”) as the adhesive layer for surface protection films for optical articles or surface in order to provide an advantageous combination of durability, resistance to yellowing, flexibility (from the silicone-based adhesive layer) and improved adhesion to a surface (from the (meth)acrylic adhesive layer).  The reference further discloses that the (meth)acrylic adhesive layer (110) comprises:
• an acrylic copolymer;

• a crosslinking agent;

• optional components (e.g., tackifying resin, etc.).

Adhesive articles are typically formed by forming the multilayer adhesive film by: directly contacting a silicone adhesive layer (120) and a (meth)acrylic adhesive layer (110) to form a multilayer adhesive film; applying the multilayer adhesive film to an optical substrate or article.   (paragraph 0003-0004, 0009, 0027, 0041, 0078-0079, 0099, 0103-0104, etc.)
 	BERNARD ET AL ‘375 discloses that it is well known in the art to incorporate polymeric reactive tackifiers in acrylic-based adhesives in order to reduce migration and enhance adhesion at high temperatures, wherein the reactive tackifiers crosslinks with the acrylic polymer component of the adhesive. (line 6-20, col. 1; line 65, col. 1 to line 6, col. 2; line 46-55, col. 2; etc.)
 	TAKANO-WO ‘857 discloses that it is well known in the art to incorporate polymeric reactive adhesion aids (e.g., tackifiers) in acrylic-based adhesives in order to provide enhanced initial adhesiveness and peel strength, wherein the polymeric reactive adhesion aid crosslinks with acrylic polymer(s) in the adhesive to produce adhesive crosslinked products of acrylic resin(s), the polymeric adhesion aid, and a crosslinking agent. (paragraph 0053-0061, etc.)
 	Regarding claims 1, 4-5, 7-9, 11-13, 15-17, 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known optically transparent multilayer adhesive film comprising a silicone layer and a second adhesive layer as disclosed in MUN-KR ‘819 as the adhesive coupling layer (84 in Figure 17) in the screen protector system of FUKUNAGA ET AL ‘029 in order to provide an advantageous combination of durability and high adhesion.
 	Further regarding claims 1, 12, 19, one of ordinary skill in the art would have incorporated effective amounts of a known polymeric reactive tackifier or adhesion aid (as suggested in BERNARD ET AL ‘375 or TAKANO-WO ‘857) which does not impair transparency and which is capable of crosslinking with the acrylic resin(s) in the crosslinkable second acrylic-based adhesive layer in the multilayer adhesive of MUN-KR ‘819 to form a second acrylic-based adhesive layer containing acrylic polymer crosslinked with the polymeric tackifier (or adhesion aid) in order to prevent migration of the tackifier (or adhesion aid) and improve high temperature adhesive performance (as suggested by BERNARD ET AL ‘375) and/or to prove improved initial adhesion and bond strength to prevent premature peeling (as suggested by TAKANO-WO ‘857).
  		
Claims 2-3, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	FUKUNAGA ET AL (US 2020/0234029), in view of KR 2017-0069819 (MUN-KR ‘819), and in view of BERNARD ET AL (US 5,130,375) or WO 2018/158857 (TAKANO-WO ‘857),
 		as applied to claims 1, 12, 19 above, 
 	and further in view of LIU (US 2013/0083395).
	and further in view of PATEL ET AL (US 2012/0141732).
 	LIU ‘395 discloses that is well known in the art to apply a removable release film (5) to the adhesive layer of a screen protector and a removable protective film (4) to the outer surface of the screen protector, wherein the release film (5) is removed prior to applying the adhesive layer of the screen protector to a surface, and the protective film (4) is removed after the screen protector is adhered to a display screen.  (Figure 1-2, etc.; paragraph 0037, etc.)
 	PATEL ET AL ‘732 discloses that it is well known in the art to apply removable protective masking films to optical substrates in order to prevent damage, contamination, and/or scratching of smooth surfaces of optical and/or electronic devices during manufacturing, shipping and/or storage prior to usage. (paragraph 0002-0003, etc.)
 	Regarding claims 2-3, 18, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a removable protective film (corresponding to the recited “cap sheet”) as suggested by LIU ‘395 and PATEL ET AL ‘732 to the outward-facing surface of the front-facing layer (82 in Figure 17) of the screen protector system of FUKUNAGA ET AL ‘029 which also contains release liner (54 in Figure 17) (corresponding to the recited “backer”) in order to protect the front-facing layer during manufacturing, shipping, and/or storage prior to installation and usage.

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
  	FUKUNAGA ET AL (US 2020/0234029), in view of KR 2017-0069819 (MUN-KR ‘819), and in view of BERNARD ET AL (US 5,130,375) or WO 2018/158857 (TAKANO-WO ‘857),
 		as applied to claims 1, 12, 19 above, 
  	and further in view of CULBERTSON (US 4,642,263).
 	CULBERTSON ‘263 discloses that it is well known in the art to form multilayer films comprising a first polymethyl methacrylate (PMMA)-containing antistatic layer; a polyester (e.g., polyethylene terephthalate (PET), etc.) film; a second PMMA-containing antistatic layer in order to produce PET films with excellent antistatic properties, clarity, handling properties, adhesion properties, and/or reclaimability. (line 46-49, col. 2; line 3-27, col. 3; line 50-60, col. 4; line 42-44, col. 5; etc.)
 	Regarding claims 6, 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an antistatic PMMA-based coating layer as suggested by CULBERTSON ‘263 to both surfaces of a PET film used as front-facing layer (82 in Figure 17) of FUKUNAGA ET AL ‘029 to produce a front-facing layer (82) with a PMMA/PET/PMMA layer structure (corresponding to the recited “PMMA layer”) in order to obtain a screen protector film with excellent antistatic properties.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	FUKUNAGA ET AL (US 2020/0234029), in view of KR 2017-0069819 (MUN-KR ‘819), and in view of BERNARD ET AL (US 5,130,375) or WO 2018/158857 (TAKANO-WO ‘857),
 		as applied to claims 1, 9 above, 
  	and further in view of CANALE ET AL (US 2020/0324518).
 	CANALE ET AL ‘518 discloses that it is well known in the art to make release liners for adhesive layers biodegradable (e.g., with the use of biodegradation-promoting agents such as EcoPure and ENSO RESTORE additives, etc.). (paragraph 0025-0026, etc.)
 	Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a biodegradation-promoting additive as suggested in CANALE ET AL ‘518 in the release liner (54 in Figure 17) of FUKUNAGA ET AL ‘029 in order to facilitate rapid and effective biodegradation of the release liner (54) after removal from the adhesive coupling layer (84 in Figure 17) of FUKUNAGA ET AL ‘029 during installation.

Response to Arguments
Applicant’s arguments filed 08/10/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 08/10/2022.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 17, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787